     Case 2:14-cv-02093-KJM-KJN Document 103 Filed 05/21/21 Page 1 of 16


 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                      FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    Edward Borelli, et al.,                              No. 2:14-cv-02093-KJM-KJN
12                              Plaintiffs,                ORDER
13           v.
14
      Black Diamond Aggregates, Inc., et al.,
15
                                Defendants.
16

17           Several former employees of Black Diamond Aggregates, Inc. are pursuing wage and

18   hour claims on behalf of a putative class against the company and its parent, Basic Resources,

19   Inc. The parties have reached a settlement agreement, and the matter is before the court on the
20   plaintiffs’ unopposed motion for preliminary approval of the class and collective action

21   settlement. See Mot., ECF No. 87; Stmts. Non-Opp’n, ECF Nos. 96, 97. The motion was

22   submitted without argument and is granted for the reasons provided in this order.

23   I.      BACKGROUND

24           According to the operative complaint, Black Diamond used a compensation scheme that

25   paid drivers less than minimum wages and wrongfully withheld pay for required rest breaks and

26   other working time. See, e.g., First Am. Compl. ¶¶ 30, 39, 44, 48, 64. The complaint also

27   includes claims for wrongfully withheld meal breaks, faulty pay stubs, and related wage and hour

28   /////

                                                     1
     Case 2:14-cv-02093-KJM-KJN Document 103 Filed 05/21/21 Page 2 of 16


 1   claims, among others. See, e.g., id. ¶¶ 55, 59. It seeks certification of a class action as well as a

 2   collective action under the federal Fair Labor Standards Act (FLSA). See id. ¶¶ 16–24, 27–34.

 3          Black Diamond successfully moved to compel arbitration in 2017. See Order, ECF

 4   No. 67. The court also compelled Basic Resources to participate in the arbitration, finding the

 5   two companies were alter egos. See id. at 21–22. While the arbitration was still ongoing, the

 6   parties participated in mediation with Lisa Klerman, a mediator whom California district courts

7    have described as “experienced” and “well-respected” in wage and hour class actions. Sohnen

 8   Decl. ¶ 15, ECF No. 87-2; see also, e.g., De Leon v. Ricoh USA, Inc., No. 18-03725, 2019 WL

 9   6311379, at *1 (N.D. Cal. Nov. 25, 2019); Galarza v. Kloeckner Metals Corp., No. 17-4910,
10   2019 WL 8886020, at *8 (C.D. Cal. Feb. 4, 2019). The parties eventually reached an agreement

11   to settle on behalf of all former Black Diamond truck drivers with the same wage and hour

12   claims. See Settlement Agmt., Sohnen Decl. Ex. A, ECF No. 87-2.

13          The agreement creates three overlapping subclasses of former Black Diamond employees:

14   one with claims under California labor law, a second with federal FLSA claims, and a third with

15   claims under the California Private Attorneys General Act (PAGA). See id. ¶¶ 63–65. In total

16   the class includes 85 drivers who worked at Black Diamond between 2010 and 2014, when the

17   company ceased operations. See Sohnen Decl. ¶¶ 18, 31. Black Diamond and Basic Resources

18   agree to pay $340,000 to settle these claims. Settlement Agmt ¶ 70.c. Of that sum, the parties

19   agree that up to $112,000 may cover attorneys’ fees, $12,000 may be allocated to costs, and
20   $7,500 will be paid to each of the three named plaintiffs as service awards. See id. ¶¶ 70.f–h.

21   The parties estimate $5,200 will be paid to administer the settlement. See id. ¶ 70.g. The

22   settlement amount will be reduced by any resulting payroll taxes, approximately $11,300, and a

23   $7,500 payment to the California Labor and Workforce Development Agency (LWDA), as

24   required by the California Labor Code. See id. ¶ 70.e; Cal. Lab. Code § 2699(i). These

25   deductions would result in a net settlement amount of approximately $169,300, slightly less than

26   half the gross. Mem. P&A at 12 n.9, ECF No. 87-1.

27          The parties propose that notice be given to class members and money distributed from the

28   net settlement fund using the contact information in Black Diamond’s employment records. See

                                                       2
     Case 2:14-cv-02093-KJM-KJN Document 103 Filed 05/21/21 Page 3 of 16


 1   Settlement Agmt. ¶¶ 79–91 & Exs. A & B. Members of the putative Rule 23 subclass may opt

 2   out or object, see id. ¶¶ 93–96; members of the FLSA collective action must either opt in or have

 3   previously consented as provided in the FLSA, see id. ¶ 70.e.iv; see also Campbell v. City of Los

 4   Angeles, 903 F.3d 1090, 1109 (9th Cir. 2018); and membership in the PAGA subclass is

 5   automatic under California law, see Sakkab v. Luxottica Retail N. Am., Inc., 803 F.3d 425, 436

 6   (9th Cir. 2015). No class member will receive less than $25.00. See id. ¶ 70.e.v. The parties

 7   propose that any unclaimed funds be paid cy pres to the Salvation Army in Modesto. Id. ¶ 70.i.

 8           The plaintiffs move for preliminary approval of the class and collective claims and of the

 9   settlement agreement under Federal Rule of Civil Procedure 23 and the FLSA. ECF No. 87. The
10   motion is unopposed. ECF Nos. 96, 97.

11   II.     LEGAL STANDARD

12           “Courts have long recognized that ‘settlement class actions present unique due process

13   concerns for absent class members.’” In re Bluetooth Headset Prods. Liab. Litig., 654 F.3d 935,

14   946 (9th Cir. 2011) (quoting Hanlon v. Chrysler Corp., 150 F.3d 1011, 1026 (9th Cir. 1998),

15   overruled in part on other grounds by Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338 (2011)). In

16   settlement classes, the class’s motivations may not perfectly square with those of its attorneys.

17   See id. An attorney representing a settlement class may be tempted to accept an inferior

18   settlement in return for a higher fee. Knisley v. Network Associates, Inc., 312 F.3d 1123, 1125

19   (9th Cir. 2002). Likewise, defense counsel may be happy to pay an adversary a bit more if the

20   overall deal is better for the client. See id.; see also In re Gen. Motors Corp. Pick-Up Truck Fuel

21   Tank Products Liab. Litig., 55 F.3d 768, 778 (3d Cir. 1995) (noting criticism that settlement class

22   can be “a vehicle for collusive settlements that primarily serve the interests of defendants—by

23   granting expansive protection from law suits—and of plaintiffs’ counsel—by generating large

24   fees gladly paid by defendants as a quid pro quo for finally disposing of many troublesome

25   claims.”). In addition, if the settlement agreement is negotiated before the class is certified, as it

26   was in this case, the potential for an attorney’s breach of fiduciary duty looms larger still.

27   Radcliffe v. Experian Info. Solutions Inc., 715 F.3d 1157, 1168 (9th Cir. 2013).

28   /////

                                                       3
     Case 2:14-cv-02093-KJM-KJN Document 103 Filed 05/21/21 Page 4 of 16


1            As the Ninth Circuit has recognized, however, the “governing principles may be clear, but

2    their application is painstakingly fact-specific,” and the court normally sees only the final result

3    of the parties’ bargaining. Staton v. Boeing Co., 327 F.3d 938, 952 (9th Cir. 2003). “Judicial

 4   review also takes place in the shadow of the reality that rejection of a settlement creates not only

 5   delay but also a state of uncertainty on all sides, with whatever gains were potentially achieved

 6   for the putative class put at risk.” Id. Federal courts have long recognized a “strong” policy in

 7   favor of settling class actions.” Adoma v. Univ. of Phoenix, Inc., 913 F. Supp. 2d 964, 972 (E.D.

 8   Cal. 2012) (citing Class Plaintiffs v. Seattle, 955 F.2d 1268, 1276 (9th Cir. 1992)).

 9           The plaintiffs here request both preliminary approval to represent a class under Rule 23
10   and conditional certification of an FLSA collective action. Different legal standards apply to

11   these requests.

12           Under Rule 23, before notice of a proposed settlement can be sent to a class, the court

13   must determine that it “will likely be able to” both (1) “certify the class for purposes of the

14   judgment on proposal” and (2) “approve the proposal under Rule 23(e)(2).” Fed. R. Civ. P.

15   23(e)(1)(B). The first requirement, likelihood of class certification, requires the plaintiffs to

16   satisfy the four prerequisites of Rule 23(a) and show their claim fits within one of the three

17   categories of Rule 23(b). See Walker v. Life Ins. Co. of the Sw., 953 F.3d 624, 630 (9th Cir.

18   2020). The second requirement, likely approval under Rule 23(e)(2), focuses on the fairness of

19   the settlement for absent class members. The court evaluates preliminarily whether the proposed
20   settlement “is fair, reasonable, and adequate,” considering several factors listed in the Rule, such

21   as whether the parties negotiated at arm’s length and the terms of any agreement on fee awards.

22   See Fed. R. Civ. P. 23(e)(2)(A)–(D). Over the years, the Ninth Circuit has also listed several

23   “guideposts,” “warning signs,” and “red flags” for district courts to consider, such as the strength

24   of the plaintiffs’ case and the amount of fees in proportion to the compensation to class members.

25   See In re Volkswagen “Clean Diesel” Mktg., Sales Practices, & Prod. Liab. Litig., 895 F.3d 597,

26   610–11 & nn.18–19 (9th Cir. 2018), cert. denied sub nom. Fleshman v. Volkswagen, AG,

27   139 S. Ct. 2645 (2019).

28   /////

                                                       4
     Case 2:14-cv-02093-KJM-KJN Document 103 Filed 05/21/21 Page 5 of 16


 1            The requirements for certification of FLSA collective actions, by contrast, have developed

 2   through decisional law. Litigation normally proceeds in two phases: first, as here, in response to

 3   a plaintiff’s motion for preliminary certification, when the court applies a “lenient” standard to

 4   decide whether notice may be given to those who may opt into the collective action, and second

 5   in response to a post-discovery motion to decertify, to which a summary-judgment-like

 6   evidentiary standard applies. See Campbell, 903 F.3d at 1109, 1119. At both stages, the

 7   members of the collective action must be “similarly situated” to the original plaintiff or plaintiffs.

 8   Id. at 1109 (citing 29 U.S.C. § 216(b)). “Party plaintiffs are similarly situated, and may proceed

 9   in a collective, to the extent they share a similar issue of law or fact material to the disposition of
10   their FLSA claims.” Id. at 1117.

11            If FLSA claims are settled, the settlement must be approved by either the Secretary of

12   Labor or a federal district court. Seminiano v. Xyris Enter., Inc., 602 F. App’x 682, 683 (9th Cir.

13   2015) (unpublished) (citing Nall v. Mal–Motels, Inc., 723 F.3d 1304, 1306 (11th Cir. 2013)). In

14   the absence of Supreme Court or Ninth Circuit guidance, district courts often assess whether the

15   settlement is “a fair and reasonable resolution of a bona fide dispute over FLSA provisions” under

16   Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350, 1355 (11th Cir. 1982). A dispute is

17   “bona fide” if there are “legitimate questions” about the defendant’s FLSA liability. Selk v.

18   Pioneers Mem’l Healthcare Dist., 159 F. Supp. 3d 1164, 1172 (S.D. Cal. 2016). Courts often

19   consider many of the same factors that guide preliminary certification of Rule 23 class actions.
20   See Maciel v. Bar 20 Dairy, LLC, No. 17-00902, 2018 WL 5291969, at *4 (E.D. Cal. Oct. 23,

21   2018).

22            The notice requirements of Rule 23 and the FLSA also differ. For classes likely to be

23   certified under Rule 23(b)(3), “the court must direct to class members the best notice that is

24   practicable under the circumstances, including individual notice to all members who can be

25   identified through reasonable effort.” Fed. R. Civ. P. 23(c)(2)(B). The notice may be made by

26   mail, electronic means, “or other appropriate means.” Id. Rule 23 also imposes specific

27   requirements on the contents of the notice. See Fed. R. Civ. P. 23(b)(2)(B)(i)–(vii). The FLSA is

28   less specific. It provides that “[n]o employee shall be a party plaintiff to any such action unless

                                                       5
     Case 2:14-cv-02093-KJM-KJN Document 103 Filed 05/21/21 Page 6 of 16


1    he gives his consent in writing to become such a party and such consent is filed in the court in

2    which such action is brought.” 29 U.S.C. § 216(b). Courts have understood this language as

3    requiring written consent filed with the court, albeit not articulating this understanding in formal

4    holdings. See, e.g., Genesis Healthcare Corp. v. Symczyk, 569 U.S. 66, 75 (2013) (“[E]mployees

5    . . . become parties to a collective action only by filing written consent with the court.” (citation

6    omitted)).

7    III.   DISCUSSION
8           A.      Likelihood of Certification Under Rule 23(a) and (b)

 9          The first question here is whether certification is likely under Rule 23, which in turn

10   imposes four prerequisites. Numerosity is the first. Class litigation is desirable when claimants

11   are “so numerous that joinder . . . is impracticable.” Fed. R. Civ. P. 23(a)(1). Joinder is

12   “impracticable” when it is difficult or inconvenient. Smothers v. NorthStar Alarm Servs., LLC,

13   No. 17-00548, 2019 WL 280294, at *4 (E.D. Cal. Jan. 22, 2019) (citing In re Itel Sec. Litig.,

14   89 F.R.D. 104, 112 (N.D. Cal. 1981)). Although “no fixed number . . . satisfie[s] the numerosity

15   requirement, as a general matter, a class greater than forty often satisfies the requirement, while

16   one less than twenty-one does not.” Ries v. Ariz. Beverages USA LLC, 287 F.R.D. 523, 526

17   (N.D. Cal. 2012). Here the class includes more than 80 members. It is sufficiently numerous.

18          Commonality is the second prerequisite. To satisfy the commonality requirement, there

19   must be “questions of law or fact common to the class.” Fed. R. Civ. P. 23(a)(2). The “claims

20   must depend upon a common contention . . . of such a nature that it is capable of classwide

21   resolution—which means that determination of its truth or falsity will resolve an issue that is

22   central to the validity of each one of the claims in one stroke.” Dukes, 564 U.S. at 350. Cases

23   that challenge “a system-wide practice or policy that affects all of the putative class members”

24   often satisfy this standard. Franco v. Ruiz Food Prods., Inc., No. 10-02354, 2012 WL 5941801,

25   at *5 (E.D. Cal. Nov. 27, 2012) (quoting Armstrong v. Davis, 275 F.3d 849, 868 (9th Cir. 2001),

26   abrogated on other grounds by Johnson v. California, 543 U.S. 499, 504–05 (2005)). That is

27   likely to be true in this case. The plaintiffs, all former truck drivers for Black Diamond, allege its

28   wage and labor policies deprived them of minimum wages and other rights guaranteed by

                                                       6
     Case 2:14-cv-02093-KJM-KJN Document 103 Filed 05/21/21 Page 7 of 16


1    California law. Their complaint identifies many common questions of law and fact. See First

2    Am. Compl. ¶ 19. At this preliminary stage, the commonality across these claims suffices. See

3    Smothers, 2019 WL 280294, at *4–5 (finding similar common questions about employer’s

4    policies and plaintiffs’ wage and hour claims under California law satisfied Rule 23(a)(2)).

5            The third prerequisite is typicality. Typicality requires that “the claims or defenses of

 6   representative parties are typical of the claims or defenses of the class.” Fed. R. Civ. P. 23(a)(3).

 7   This ensures “the interest[s] of the named representative align . . . with the interests of the class.”

 8   Torres v. Mercer Canyons Inc., 835 F.3d 1125, 1141 (9th Cir. 2016) (quoting Hanon v.

 9   Dataproducts Corp., 976 F.2d 497, 508 (9th Cir. 1992). Claims and defenses are “typical if they
10   are reasonably coextensive with those of absent class members; they need not be “substantially

11   identical.” Parsons v. Ryan, 754 F.3d 657, 685 (9th Cir. 2014). “Measures of typicality include

12   ‘whether other members have the same or similar injury, whether the action is based on conduct

13   . . . not unique to the named plaintiffs, and whether other class members have been injured by the

14   same course of conduct.’” Torres, 835 F.3d at 1141 (quoting Hanon, 976 F.2d at 508). The

15   named plaintiffs’ claims are likely to be typical here because they allege the same injuries based

16   on the same alleged conduct, which is allegedly identical for all members of the class. See First

17   Am. Compl. ¶ 20.

18           Under the fourth prerequisite, due process requires that representatives of the proposed

19   class afford adequate representation to those class members who are absent. Hanlon, 150 F.3d at
20   1020 (citing Hansberry v. Lee, 311 U.S. 32, 42–43 (1940)). Courts consider two questions: first,

21   whether there are any conflicts of interest between plaintiffs and other class members, and

22   second, whether the named plaintiffs and their counsel can be expected to “prosecute the action

23   vigorously on behalf of the class.” Id. The named plaintiffs here have already each devoted

24   many hours of their own time to this case. See Borelli Decl. ¶ 9, ECF No. 87-3; Pitassi Decl. ¶ 9,

25   ECF No. 87-4; Muniz Decl. ¶ 9, ECF No. 87-5. Counsel has experience in wage and hour

26   litigation and has devoted many hundreds of hours of work to this matter. See generally Sohnen

27   Decl. Nothing in the record suggests any conflicts of interest, which seem unlikely to have

28   /////

                                                       7
     Case 2:14-cv-02093-KJM-KJN Document 103 Filed 05/21/21 Page 8 of 16


 1   developed in any event, given the shared history and circumstances common to the named

 2   plaintiffs and the unnamed class members they seek to represent.

 3          The plaintiffs’ claims here are thus likely to satisfy the four prerequisites of Rule 23(a).

 4   Rule 23(b) is next. The plaintiffs request certification under Rule 23(b)(3). See Mem. P&A at 9.

 5   A Rule 23(b)(3) class may be certified only if (1) “the questions of law or fact common to class

 6   members predominate over any questions affecting only individual members” and (2) “a class

 7   action is superior to other available methods for fairly and efficiently adjudicating the

 8   controversy.” Fed. R. Civ. P. 23(b)(3). “The predominance inquiry asks whether the common,

 9   aggregation-enabling, issues in the case are more prevalent or important than the non-common,
10   aggregation-defeating, individual issues.” Tyson Foods, Inc. v. Bouaphakeo, 136 S. Ct. 1036,

11   1045 (2016) (citation and internal quotation marks omitted). “The superiority inquiry . . . requires

12   determination of whether the objectives of the particular class action procedure will be achieved

13   in the particular case,” which “necessarily involves a comparative evaluation of alternative

14   mechanisms of dispute resolution.” Hanlon, 150 F.3d at 1023 (citation omitted). Rule 23 lists

15   “non-exclusive factors” to consider:

16          (A)     the class members’ interests in individually controlling the prosecution or
17                  defense of separate actions;

18          (B)     the extent and nature of any litigation concerning the controversy already
19                  begun by or against class members;

20          (C)     the desirability or undesirability of concentrating the litigation of the claims
21                  in the particular forum; and

22          (D)     the likely difficulties in managing a class action.

23   Fed. R. Civ. P. 23(b)(3); Hanlon, 150 F.3d at 1023.

24          Wage and hour class actions are likely to be certified under this standard when “the major

25   questions in [the] case arise from [the defendant’s] alleged uniform failure to properly calculate

26   wages and overtime, account for meal periods and rest periods, and provide reimbursements.”

27   Smothers, 2019 WL 280294, at *7. This may be true even when some factual questions call for
28   individualized evidence. See, e.g., Pena v. Taylor Farms Pacific, 305 F.R.D. 197, 213–22 (E.D.


                                                      8
     Case 2:14-cv-02093-KJM-KJN Document 103 Filed 05/21/21 Page 9 of 16


 1   Cal. 2015), aff’d, 690 F. App’x 526 (2017), cert. denied, 138 S. Ct. 976 (2018). An employer’s

 2   uniform policies often predominate when they apply to all of the putative class and when class

 3   members did or do the same or similar work. See, e.g., Abdullah v. U.S. Sec. Assocs., Inc.,

 4   731 F.3d 952, 965–66 (9th Cir. 2013); Smothers, 2019 WL 280294, at *7.

 5           This case shares the required characteristics. The plaintiffs allege they and the putative

 6   class members were all truck drivers for the same company during the same four years and were

 7   all subject to the same wage and time policies, which, they claim, violated California law. At this

 8   stage, this case appears to involve none of individualized factual disputes that have derailed other

 9   motions to certify wage and hour classes. See, e.g., Pena, 305 F.R.D. at 210–11 (denying
10   certification in part due to testimonial inconsistencies and other person-to-person differences

11   related to allegedly uncompensated labor). Nor does the record suggest any class member will

12   have an interest in controlling the litigation individually, see Fed. R. Civ. P. 23(b)(3)(A), because,

13   for example, some claims are much larger or more complex than others. The dollar amounts at

14   issue here—as little as $25 per class member—are likely smaller than the costs of individual

15   litigation. See, e.g., Pena, 305 F.R.S. at 220 (“Rule 23(b)(3) contemplates the ‘vindication of the

16   rights of groups of people who individually would be without effective strength to bring their

17   opponents into court at all.’” (quoting Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 617

18   (1997))); see also Kempen v. Matheson Tri-Gas, Inc., No. 15-00660, 2016 WL 4073336, at *7

19   (N.D. Cal. Aug. 1, 2016) (finding estimated recovery of $50 for one class and $500 for the other
20   “suggest that the incentive to litigate any individual claim is low and that class treatment is

21   superior”). The parties have not described and the court is not aware of any other related

22   litigation. See Fed. R. Civ. P. 23(b)(3)(B). Additionally, this District encompasses Modesto,

23   where Black Diamond had its principal place of business. See First Am. Compl. ¶ 6; Fed. R. Civ.

24   P. 23(b)(3)(C). Finally, any “likely difficulties in managing a class action” pose no concerns here

25   because this case will not be tried, see Amchem, 521 U.S. at 619, and Black Diamond’s

26   employment records appear sufficient to locate class members and calculate settlement payments,

27   see Mem. P&A at 5.

28   /////

                                                      9
     Case 2:14-cv-02093-KJM-KJN Document 103 Filed 05/21/21 Page 10 of 16


 1           In sum, in light of these considerations, the proposed class is likely to be certified at this

 2    preliminary stage.

 3           B.      Likelihood of Approval Under Rule 23(e)

 4           Likely certification is only the first step to preliminary approval under Rule 23. The

 5    second is the agreement’s likely compliance with Rule 23(e)(2), which requires the court to

 6    decide whether the settlement is “fair, reasonable, and adequate” after considering whether:

 7           (A)     the class representatives and class counsel have adequately represented the
 8                   class;

 9           (B)     the proposal was negotiated at arm’s length;

10           (C)     the relief provided for the class is adequate, taking into account:

11                   (i)     the costs, risks, and delay of trial and appeal;

12                   (ii)    the effectiveness of any proposed method of distributing relief to the
13                           class, including the method of processing class-member claims;

14                   (iii)   the terms of any proposed award of attorney’s fees, including timing
15                           of payment; and

16                   (iv)    any agreement required to be identified under Rule 23(e)(3); and

17           (D)     the proposal treats class members equitably relative to each other.

18    Fed. R. Civ. P. 23(e)(2). Ninth Circuit decisions predating this rule lists several similar factors

19    for district courts to consider when weighing a proposed settlement agreement:

20          “the strength of the plaintiffs’ case”;

21          “the risk, expense, complexity, and likely duration of further litigation”;

22          “the risk of maintaining class action status throughout the trial”;

23          “the amount offered in settlement”;

24          “the extent of discovery completed and the stage of the proceedings”;

25          “the experience and views of counsel”;

26          “the presence of a governmental participant”; and

27          “the reaction of the class members to the proposed settlement.”

28    In re Volkswagen, 895 F.3d at 610 n.18 (quoting Hanlon, 150 F.3d at 1026); see also Fed. R. Civ.


                                                       10
     Case 2:14-cv-02093-KJM-KJN Document 103 Filed 05/21/21 Page 11 of 16


 1    P. 23, Advisory Committee’s Notes to 2018 Amendment (explaining factors listed in Rule

 2    23(e)(2) were not intended to “displace” factors identified in existing judicial decisions).

 3           When, as here, a settlement agreement has been negotiated before a class has been

 4    certified, the court must also “undertake an additional search for ‘more subtle signs that class

 5    counsel have allowed pursuit of their own self-interests and that of certain class members to infect

 6    the negotiations.’” In re Volkswagen, 895 F.3d at 610–11 (quoting Bluetooth, 654 F.3d at 946–

 7    47). Three oft-cited “red flags” of unfair settlements are (1) fees that make up a

 8    disproportionately large part of the distribution to the class, (2) “clear sailing” agreements

 9    “providing for the payment of attorneys’ fees separate and apart from class funds” without
10    defense objections and (3) agreements that permit unpaid fees to revert to defendants. Bluetooth,

11    654 F.3d at 947 (citations omitted).

12           Several of the factors the court references in its evaluation suggest the settlement

13    agreement here is fair. The parties litigated over the arbitration clause, participated in arbitration,

14    undertook discovery during the arbitration, and went to mediation with an experienced third-party

15    neutral. They reached an agreement only after a day-long in-person meeting and one month of

16    follow-up negotiations. These circumstances suggest negotiations were at arm’s length and in

17    good faith. See, e.g., Villegas v. J.P. Morgan Chase & Co., No. 09-00261, 2012 WL 5878390, at

18    *6 (N.D. Cal. Nov. 21, 2012). The named plaintiffs have also each devoted many hours of their

19    own time to the litigation and arbitration, as discussed above, and their attorneys vigorously
20    contested Black Diamond’s motion to compel arbitration. Plaintiffs also secured Basic

21    Resources’ participation in the arbitration and mediation as an alter ego of Black Diamond. This

22    supports a conclusion that the named plaintiffs and their counsel are dedicated and competent.

23    The proposed agreement also treats similar class members similarly, with the exception of the

24    proposed service awards discussed below, and ensures that each receives at least a small award

25    using Black Diamond’s employment records. Counsel believes the settlement is fair. And

26    finally, a settlement would make potentially costly and time-consuming arbitration unnecessary.

27           Other factors, however, suggest caution is warranted. According to the complaint, for

28    years Black Diamond’s drivers were paid less than minimum wages, were not compensated for all

                                                       11
     Case 2:14-cv-02093-KJM-KJN Document 103 Filed 05/21/21 Page 12 of 16


 1    of their time on the job, were not offered all of the meal and rest breaks guaranteed by California

 2    law, and did not receive wage statements that complied with California law. But the total gross

 3    settlement fund amounts to only, and exactly, $1,000 per year per class member.1 Plaintiffs’

 4    counsel has submitted a declaration with claim-by-claim estimates of the defendants’ exposure.

 5    See Sohnen Decl. ¶¶ 22–33. According to his estimate, a full recovery would be more than $1.6

 6    million. See id. ¶ 32. But under the proposed settlement agreement, class members would

 7    receive only about $169,300, or 11 percent of that amount. See id.

 8           Counsel excuses this discount as necessary to account for the risks inherent in further

 9    litigation, chief among them that “the only solvent Defendant in the suit,” Basic Resources,

10    “would not be found liable.” Id. Many of the plaintiffs’ claims also carry specific evidentiary

11    and legal risks, such as low survey response rates, which might prevent the plaintiffs from

12    establishing the amount of any uncompensated time, id. ¶ 24; the potential for enforcement of

13    agreements for on-duty meal breaks between Black Diamond and its drivers, which might

14    preclude any recoveries related to those breaks, see id. ¶ 26; the possible preemption of California

15    labor regulations by federal law or regulations, which might make California law inapplicable,

16    see id. ¶¶ 26, 27; and a possible finding that Black Diamond did not act willfully, which could

17    limit penalties, see, e.g., id. ¶¶ 25, 28. Risks such as these may justify a significant discount. See,

18    e.g., Smothers, 2019 WL 280294, at *12. But here, the court will require a more searching

19    analysis of these risks before granting final certification and directs the in camera submission of

20    their confidential mediation briefs with a motion for final approval. See, e.g., id. (reviewing

21    parties’ mediation briefs in camera).

22           In addition, a significant portion of the proposed discounted settlement amount is not

23    actually the result of any of the risks reviewed above, but rather flows from the subtraction of

24    $112,200 in fees, $22,500 in incentive awards, and $12,000 in estimated costs. And Black


             1
               According to the operative complaint and counsel’s declaration, the class would include
      85 former Black Diamond drivers who worked at the company during the four-year period
      between September 2010 and October 2014. See First Am. Compl. ¶ 8; Sohnen Decl. ¶ 18. The
      gross settlement amount is $340,000. Sohnen Decl. ¶ 19. Dividing $340,000 by 85 and again by
      4 is $1,000.

                                                       12
     Case 2:14-cv-02093-KJM-KJN Document 103 Filed 05/21/21 Page 13 of 16


 1    Diamond and Basic Resources have agreed not to oppose these requests. See Settlement Agmt.

 2    ¶ 70.f. As a result, each of the absent class members would be giving up more than $1,317 to

 3    cover attorneys’ fees, more than $277 to cover incentive awards to the three named plaintiffs, and

 4    more than $141 to cover estimated costs, more than $1,700 in total. Yet, the average distribution

 5    to class members would be less than $2,000.2 Some might even receive only $25. See Settlement

 6    Agmt. ¶ 70.e.v.

 7           Under the scrutiny the court engages in here, the parties’ proposals raise red flags. See

 8    Bluetooth, 654 F.3d at 947. First, the amount of the fee award is a relatively large percentage,

 9    33 percent, of even the gross award. The Ninth Circuit recognizes a 25 percent benchmark in

10    common fund cases, allowing departures only if properly supported and justified. In re Nat’l

11    Collegiate Athletic Ass’n Athletic Grant-in-Aid Cap Antitrust Litig., 768 F. App’x 651, 653 (9th

12    Cir. 2019) (unpublished). The record here does not include that support and justification.

13    Counsel’s primary support for the size of the fee is a brief tabulation of their total hours, rates,

14    and fees of more than $770,000, which, they argue, shows that a request for $112,200 is actually

15    quite heavily discounted. See Sohnen Decl. Ex. C, ECF No. 87-2; Mem. P&A at 15–18.

16    Counsel’s summary tables raise as many questions as they answer. For example, the tables show

17    that three law firms, seven attorneys and five paralegals spent more than 1,700 hours litigating

18    this case on the plaintiffs’ behalf through February 2020 without any hour-by-hour or task-by-

19    task breakdown. See id. Without more information, the court can conclude neither that the

20    proposed fee is reasonable nor that counsel’s hours and rates could serve as a useful cross-check

21    for the 33 percent fee award. The court will require far greater support before final approval can

22    be granted.

23           The proposed incentive awards are also cause for concern. As described above, they grant

24    the named plaintiffs $7,500 plus an average recovery of about $2,000, more than triple the

25    approximately $2,000 absent class members would receive on average. Such large incentive

             2
                $112,200 in fees among 85 class members is $1,317.65. $7,500 in service awards to
      three named plaintiffs is $22,500, which among 82 absent class members is $274.39. $12,000 in
      costs divided among 85 class members is $141.18. Together these amounts are $1,733.22. The
      total net settlement, $169,300.00, divided among 85 class members, is $1,991.76.

                                                        13
     Case 2:14-cv-02093-KJM-KJN Document 103 Filed 05/21/21 Page 14 of 16


 1    awards set the named plaintiffs apart from the absent class members; a plaintiff who stands to

 2    receive several thousand dollars extra has an incentive to support agreements that are unfair to

 3    absent class members. See Radcliffe, 715 F.3d at 1165 (“Instead of being solely concerned about

 4    the adequacy of the settlement for the absent class members, the class representatives now had a

 5    $5,000 incentive to support the settlement regardless of its fairness . . . .”). For that reason,

 6    although the Ninth Circuit has agreed that incentive awards “may be proper,” it has “cautioned

 7    that awarding them should not become routine practice.” Id. at 1164. “[I]f class representatives

 8    expect routinely to receive special awards in addition to their share of the recovery, they may be

 9    tempted to accept suboptimal settlements at the expense of the class members whose interests
10    they are appointed to guard.” Id. (quoting Staton, 327 F.3d at 975. The Circuit has regularly

11    reversed excessive awards. See id. at 1163–64 (citing Rodriguez v. Disner, 688 F.3d 645 (9th Cir.

12    2012), Rodriguez v. W. Pub. Corp., 563 F.3d 948 (9th Cir. 2009), and Staton, 327 F.3d 938).

13    Here the court will also require greater support before final approval can be granted.

14            These concerns are compounded by the defendants’ agreement not to oppose the requests

15    for fees, costs and incentive awards. “Clear sailing” provisions such as these might allow “a

16    defendant to pay class counsel excessive fees and costs in exchange for counsel accepting an

17    unfair settlement on behalf of the class.” Bluetooth, 654 F.3d at 947 (quoting Lobatz v. U.S. W.

18    Cellular of Cal., Inc., 222 F.3d 1142, 1148 (9th Cir. 2000)).

19            That said, any of the agreed fees, costs and incentive payments not awarded to the
20    plaintiffs and their counsel would be returned to the class as a whole or paid cy pres to the

21    Salvation Army. Settlement Agmt. ¶¶ 9, 10, 15, 70.i. This fact, along with the absence of any

22    other indication counsel and the named plaintiffs have shirked their responsibilities to the absent

23    class members, appears to mitigate the negative implications of the fee and incentive award

24    proposals. See, e.g., Greer v. Dick’s Sporting Goods, Inc., No. 15-01063, 2019 WL 4034478, at

25    *5–7 (E.D. Cal. Aug. 27, 2019). Still, the court can offer no assurance that the proposed fee and

26    incentive awards ultimately will be approved. See id. (granting preliminary approval but

27    deferring a decision on fees and incentive awards).

28    /////

                                                        14
     Case 2:14-cv-02093-KJM-KJN Document 103 Filed 05/21/21 Page 15 of 16


 1           The court is mindful of the “strong judicial policy favor[ing] settlement of class actions.”

 2    Adoma, 913 F. Supp. 2d at 972 (citing Class Plaintiffs, 955 F.2d at 1276). For that reason, the

 3    court concludes that the agreement is likely to be approved under Rule 23(e)(2) if the concerns

 4    expressed above can be resolved at the final approval stage. At a minimum, the court will require

 5    a more searching analysis of (1) the risks of further litigation, including by in camera review of

 6    the parties’ mediation briefs; (2) support and justification for attorneys’ fees greater than the

 7    25 percent benchmark, including sufficient information to perform a lodestar cross-check; and

 8    (3) greater support for the requested incentive awards to the named class members.

 9           C.      Preliminary Certification and Approval Under the FLSA

10           The court concludes for similar reasons that the members of the proposed FLSA collective

11    action are similarly situated. See Campbell, 903 F.3d at 1109; First Am. Compl. ¶ 27 (alleging

12    plaintiffs and absent class members were subject to common policies and the same employment

13    practices resulted in wages lower than the federal minimum). These commonalities suffice at this

14    stage. See Smothers, 2019 WL 280294, at *8 (finding notice could be sent to FLSA collective

15    because it was made up of employees who were compensated in same manner, were subject to

16    same policies, and were allegedly denied minimum wages for same reasons); Kempen, 2016 WL

17    4073336, at *4 (conditionally certifying FLSA collective action because complaint alleged “non-

18    exempt delivery drivers were subject to a common policy . . . that did not factor in bonus pay into

19    the putative class’s overtime pay rate”).

20           Here, the court finds at this preliminary stage that the settlement agreement is likely to

21    embody “a fair and reasonable resolution of a bona fide dispute over FLSA provisions” under

22    Lynn’s Food Stores, 679 F.2d at 1355. The factors described in the previous section support this

23    preliminary conclusion, but final approval will depend on the resolution of the same concerns

24    described above.

25           D.      Notice

26           The parties have proposed a combined notice of the proposed settlement for sending to all

27    three subclasses. See Settlement Agmt. Ex. A. They have also proposed a combined form for

28    submitting claims and opting into the FLSA class. See id. Ex. B. The notice explains the nature

                                                       15
     Case 2:14-cv-02093-KJM-KJN Document 103 Filed 05/21/21 Page 16 of 16


1     of the case, the class definition, and the claims; that the recipient may opt out of the California

2     subclass and may opt into the federal subclass and that inclusion in the PAGA is automatic; how

3     to opt in or opt out; and the binding effect of participating in the class or collective action. Id. Its

4     language is sufficiently clear and plain. The court therefore concludes the proposed notice

 5    satisfies the requirements of Rule 23(b)(2)(B) and 29 U.S.C. § 216(b). The court will, however,

 6    strictly enforce the filing requirement of § 216(b). Cf. Smothers, 2019 WL 280294, at *12

 7    (“[O]ne way the parties may [comply with this requirement] is by directing putative FLSA Group

 8    members to send opt-in forms to the settlement administrator and then having plaintiffs file those

 9    opt-in forms with this court.”).

10    IV.     CONCLUSION

11            The motion for preliminary approval is granted. The court adopts paragraphs 1–8, 10–

12    12, 17, and 18 of the proposed order at ECF No. 87-6, which are incorporated here by reference.

13            The plaintiffs are directed to give notice within fourteen days of a final approval hearing,

14    which must occur on an available civil law and motion calendar date.

15            This order resolves ECF No. 87.

16            IT IS SO ORDERED.

17    DATED: May 20, 2021.

18




                                                        16
